Schuman, C. J. Claimant, James Luzzi, filed his original claim on May 11, 1950, in which he alleged that he had occupied the position of carpenter of the classified Civil Service of the State of Illinois; that he was certified as such on December 1, 1934; and, that he had performed his duties as carpenter until he was laid off on June 6, 1947. Claimant contends that he was wrongfully laid off, while temporary employees were working, and was wrongfully deprived of performing his duties as a carpenter as a member of the classified Civil Service of the State of Illinois. Claimant further contended that he made demands upon the Civil Service Commission and upon the Department of Public Welfare for reinstatement and reassignment to duty, stating that he was ready, willing and able to perform the duties of his position. Claimant contended that assignments were made to temporary employees, while his name was available on the Civil Service register, and claims that-by reason thereof a violation of Section 12a of the Civil Service Act of the State of Illinois was had, and that he is entitled to recover for the period of time that he, was unlawfully laid off from June 6, 1947 until he was reinstated to perform his duties as a carpenter on September 13, 1948. Claimant, in his testimony, admits that the position of maintenance carpenter was filled with temporary appointments, and the conclusion to be drawn from such testimony is that such temporary employees were duly paid the salaries of maintenance carpenters, and, therefore, were de facto employees. This Court has consistently followed the doctrine, where it is shown by the record, that a payment of salary to an employee, who is deemed to be a de facto employee, constitutes a bar to an action by one claiming the title or right to the position, and, therefore, bars any claim. (Laird vs. State of Illinois, 13 C.C.R. 78). For the reasons above assigned, the claim will have to be denied. Supplemental Opinion.